Citation Nr: 1620216	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-12 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986 and from March 1988 to January 1991.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded in October 2013 for development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim must again be remanded.  Although the Board regrets the delay associated with this additional remand, further development is required before the Board may render a decision.

The Board's October 2013 Remand requested the VA to obtain a medical opinion to determine the nature and etiology of the Veteran's claimed cervical spine condition.  Additionally, the Remand requested the VA examiner to provide two medical opinions: one regarding direct service connection, and the second regarding secondary service connection.  

The November 2013 VA examiner provided an opinion as to direct service connection, but failed to provide an opinion as to secondary service connection.  Thus, the Board finds a lack of substantial compliance with the October 2013 Remand directive.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).


Accordingly, the case is REMANDED for the following actions:


1. Request that the Veteran identify any sources of VA or non-VA treatment for his cervical spine condition that have not already been obtained.  With any necessary authorization from the Veteran, obtain any medical records identified by the Veteran that are not already of record.

2. After any new evidence is obtained, schedule the Veteran for a VA examination with a physician who has not previously examined him to determine the nature and etiology of any diagnosed cervical spine condition.  The examiner must review the claims file.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).  The examiner should provide the following opinions:  

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine condition is related to the Veteran's active service?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine condition is related to the Veteran's service-connected disabilities?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

(c) Is it at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine condition was aggravated or permanently worsened beyond its normal progress by the Veteran's service-connected disabilities?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

3. Thereafter, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

